Citation Nr: 0502240	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  03-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active military service from December 1968 to 
October 1970.  He died in June 2000, and the appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2000 decision.  The appellant filed a 
notice of disagreement with that decision in August 2001.  
After receiving a statement of the case in June 2004, she 
perfected her appeal to the Board by timely filing a 
substantive appeal in July 2004.  

In June 2004, the Board issued a decision that concluded that 
the appellant met the criteria for recognition as the 
veteran's surviving spouse for the purposes of establishing 
eligibility for VA benefits.  The Board then remanded the 
issue of entitlement to service connection for the cause of 
the veteran's death.  

For the reasons indicated below, the appeal is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000. The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA. The VCAA also requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

In this case, the RO notified the appellant of the VCAA but 
failed to notify her of the division of responsibility 
between the VA and herself in obtaining the evidence required 
to prove her claims.  This procedural error must be addressed 
prior to final appellate review by the Board.

In addition, there is a further duty to assist the appellant 
with her claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The veteran's death certificate noted that he died 
in June 2000, at the age of 52.  The certificate noted the 
immediate cause of death as "Natural Causes, Etiology 
Unknown."  It also noted diabetes and hypertension, as other 
significant conditions contributing to death, but not 
resulting in the underlying cause of death.  

The veteran's claims folders do not contain any medical 
treatment records for seven months prior to his death.  As 
part of the VA's duty to assist the appellant in developing 
evidence in support of her claim, the RO should, with the 
assistance of the appellant, attempt to obtain any available 
pertinent records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also notes that the veteran's representative, the 
Disabled American Veterans (DAV), submitted a statement in 
August 2004 indicating that they were submitting an executed 
VA Form 21-22.  A copy of this form, however, is not found in 
the claims folders.  Under these circumstances, the veteran 
and her representative should be asked to provide a copy of 
the this form, or in the alternative, to submit a newly 
completed VA Form 21-22 noting DAV's appointment herein.

Accordingly, this case is hereby remanded to the RO for the 
following action:

1.  The RO should contact the appellant 
and her representative and request that 
they provide a completed copy of VA Form 
21-22, Appointment of Veterans Service 
Organization as Claimant's 
Representative.  Although referenced in 
an August 2004 letter from DAV, the 
referenced form is not in the claims 
folder.

2.  The RO should attempt to obtain, with 
the assistance of the appellant, all of 
the veteran's post service treatment 
records for diabetes mellitus and 
hypertension; as well as the treatment 
records for his service connected 
disabilities, (PTSD, muscle wound right 
shoulder, left arm fragment wound scar) 
dated within 5 years of his death in June 
2000.  Records of any medical treatment 
received by the veteran in the year prior 
to his death also should be obtained and 
all of the veteran's treatment records 
from the VA medical center in Little 
Rock, Arkansas, from January 1999 to June 
23, 2000.

3.  The RO should also ensure that the 
notification and assistance requirements 
of the VCAA are satisfied.  The RO should 
specifically notify the appellant of the 
division of responsibilities between the 
VA and the appellant in obtaining 
evidence in support of her claim.  

4.  Thereafter, the RO should  
readjudicate the issue of service 
connection for the cause of the veteran's 
death.  If the decision remains adverse, 
the appellant and her representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




